Case 3:20-cv-05661-BHS Document 9-2 Filed 08/06/20 Page 1 of 3




              Exhibit B
8/5/2020                         State of Maine Will Not Enforce
                        Case 3:20-cv-05661-BHS                   Marijuana Residency
                                                           Document        9-2 Filed Requirement
                                                                                         08/06/20| Office Page
                                                                                                          of Marijuana
                                                                                                                   2 ofPolicy
                                                                                                                        3
           ALERT: Stay up to date on Maine’s COVID-19 Response




   State of Maine Will Not Enforce Marijuana Residency
   Requirement
   For Immediate Release: Monday, May 11, 2020
   Contact: David Heidrich (mailto:david.heidrich@maine.gov)
   Director of Engagement and Community Outreach, Office of Marijuana Policy

   In filing with federal court, state and plaintiffs note marijuana regulators unlikely to prevail in legal challenge to adult use residency
   requirement.

   AUGUSTA – Today, the Office of Marijuana Policy announced it will cease enforcement of the State of Maine’s adult use marijuana
   program residency requirements. The decision comes after counsel in the Office of the Attorney General reviewed the law and facts
   presented in a pending lawsuit filed against the department, NPG LLC et al v. Maine Department of Administrative and Financial
   Services et al, and advised the department on the matter.

   At its core, the lawsuit alleged that the residency requirement found in the MLA is a violation of the dormant Commerce Clause of the
   United States Constitution by explicitly and purposefully favoring Maine residents over nonresidents.

   On Monday, the OAG and counsel for Northeast Patients Group filed a joint stipulation of dismissal in federal court acknowledging
   that the State of Maine was unlikely to prevail in a legal challenge to the adult use residency requirement and stating that the relevant
   sections of state law and administrative regulation would no longer be enforced. The following statement was included in the joint
   stipulation:

           The defendants have been advised by the Attorney General that the Maine Marijuana Legalization Act’s residency
           requirement, 28-B M.R.S. sec. 202(2) (the “Residency Requirement”), is subject to significant constitutional challenges
           and is not likely to withstand such challenges. The Attorney General thus does not intend to defend the Residency
           Requirement, given the constitutional issues raised in this lawsuit. Accordingly, defendants will not be enforcing the
           Residency Requirement or any agency rules, regulations or guidance which enforce or implement the Residency
           Requirement.

   “Since being established, OMP has worked to responsibly implement the law, including the residency requirement, while developing a
   good-faith partnership with industry stakeholders,” said OMP Director Erik Gundersen. “Regardless of today’s announcement,
   OMP will continue to work diligently to fulfill its obligations to the industry and public.”

   A residency preference has existed within Maine’s Marijuana Legalization Act since its inception. The citizens’ initiative passed by
   voters in November 2016 included a licensing preference for existing medical marijuana program registrants—all of whom are
   required to be state residents. During the 128th Legislature, this preference was replaced in favor of the four-year resident income
   taxpayer requirement that exists today.

   As is typical in similar circumstances, DAFS and OMP will introduce legislation to remove the relevant language from state law. Once
   that step is complete, OMP will amend its administrative rule to align it with the underlying statute.

   The Mills Administration created OMP within DAFS in February 2019. The Office is responsible for the oversight of all aspects of
   legalized marijuana, including Maine's existing Medical Use of Marijuana Program.

                                                                        ###




  Credit                        Information                 Connect with Us               Contact Us

                                OMP Home                           Facebook               Office of Marijuana Policy
                                                                                          162 State House Station

https://www.maine.gov/dafs/omp/news-events/news/aump-lawsuit-residency-requirement                                                              1/2
8/5/2020                          State of Maine Will Not Enforce
                         Case 3:20-cv-05661-BHS                   Marijuana Residency
                                                            Document        9-2 Filed Requirement
                                                                                          08/06/20| Office Page
                                                                                                           of Marijuana
                                                                                                                    3 ofPolicy
                                                                                                                         3
                                Sitemap                                                   Augusta, ME 04333
                                                                    Twitter
                                Maine.gov                                                 Phone: (207) 287-3282
                                                                    Instagram             Fax: (207) 287-2671
  Copyright © 2020              Site Policies
  All rights reserved.
                                Accessibility
                                                                                          Commemorating
                                                                                          200 Years of
                                                                                          Statehood




https://www.maine.gov/dafs/omp/news-events/news/aump-lawsuit-residency-requirement                                               2/2
